DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Applicant’s filing of Oath/Declaration filed on 09/16/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-171650, filed on 09/20/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 was filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims are objected to because of the following informalities:  The claim limitations are numerically numbered.  Appropriate correction is required.
Drawings
The drawings are objected to because figs 1-5 requires descriptive legends, see MPEP 608.02.V(o) “Legends” (R-Patent Rules: 1.84 “Standards for drawings”(o) Legends: Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a module board ...”  in claims 1, 9 and 20, and “radio frequency module ...” in claims 1-20, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (US 2016/0380652 A1), hereinafter, “Anthony” in view of Kitajima et al (US 2017/0149469 A1), hereinafter, “Kitajima”.
Regarding claim 1, Anthony discloses: A radio frequency module for at least one of simultaneously transmitting {fig 2A-2D, “radio frequency module”, para [0079]-[0080]}, ... a radio frequency signal of a first communication band and a radio frequency signal of a second communication band {fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)}, the radio frequency module {fig 2D, module 25, para [0080]} comprising: 
a first duplexer {fig 2B, “duplexer 16A” (equivalent to “first duplexer”), para [0072]-[0073]} ... including a first transmission filter {fig 2B, “duplexer 16A” (equivalent to “first duplexer”), para [0072]-[0073], duplexer 16A includes transmit band pass filter} and a first reception filter {fig 2B, “duplexer 16A” (equivalent to “first duplexer”), para [0072]-[0073], duplexer 16A includes a receive filter}, the first transmission filter having, as a pass band {fig 2B, para [0073], where, duplexer 16A includes a transmit band pass filter}, a transmission band of the first communication band , the first reception filter having, as a pass band, a reception band of the first communication band {fig 2B, para [0073]-[0078], where, the duplexer associated with a different band of operation, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)}; and 
a second duplexer{fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073]} ... and including a second transmission filter {fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes transmit band pass filter} and a first reception filter {fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes a receive filter}, and a second reception filter {fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes a receive filter}, the second transmission filter having, as a pass band, a transmission band of the second communication band, the second reception filter having, as a pass band, a reception band of the second communication band {fig 2B, para [0073]-[0078], where, the duplexer associated with a different band of operation, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)};
Anthony does not explicitly teach: a module board including a first principal surface and a second principal surface on opposite sides of the module board; a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface.
 However, Kitajima teaches: a module board including a first principal surface {fig 9, para [0006], module 100 with “wiring board 101” (equivalent to “module board”)  where, include “first main surface” (equivalent to “first principal surface”) and “second main surface” (equivalent to “second principal surface”)} and a second principal surface on opposite sides of the module board {para [0010], where, first main surface is on the opposite side of wiring board 101}; a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface {fig 9, para [0010], where, “The first duplexer is disposed closer to a predetermined side on a first main surface of the wiring board, and the second duplexer is disposed closer to an opposite side opposing the predetermined side”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a module board including a first principal surface and a second principal surface on opposite sides of the module board; a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface” as taught by Kitajima into Anthony in order to eliminate interference thereby improving reception sensitivity.
Regarding claim 2, Anthony discloses: an antenna connection terminal {fig 1B-1C, antenna 19, para [0057]}; and an antenna switch disposed between the antenna connection terminal and the first duplexer and the second duplexer {fig 2B, diplexer 18 and antenna 19, where, switching between first duplexer 16A and second duplexer 16B}.
Regarding claim 3, Anthony discloses:  wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer {fig 2A-2B, antenna switch 17, para [0066]}, and switch between connecting the antenna connection terminal to the second duplexer and disconnecting the antenna connection terminal from the second duplexer {fig 2A-B, diplexer 18,  is used to switch antenna connection from duplexer 16A (first duplexer) to duplexer 16B (second duplexer), para [0071]},
Regarding claim 4, Anthony discloses: wherein the antenna switch is disposed on the second principal surface {fig 2A, para [0066], antenna switch 17}, and in a plan view of the module board, a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other {fig 4A, para [0039]}.
Regarding claim 5, Anthony discloses:  wherein the radio frequency module is configured to at least one of simultaneously transmit, simultaneously receive, or simultaneously transmit {fig 2A-2D, “radio frequency module”, para [0079]-[0080]}, ... a radio frequency signal of a first communication band and a radio frequency signal of a second communication band {fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)}, However, Anthony does not explicitly teach: and receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band.
Kitajima teaches: receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band. {fig 1-4, para [0050]-[0053], where, “the third transmission terminal Tx3 and to which a reception signal in a third reception frequency band is inputted, and a third reception terminal Rx3 that outputs the reception signal inputted to the third common terminal A3” and “the Band 4 reception frequency band (the second reception frequency band: about 2110 MHz to about 2155 MHz) partially overlaps with the Band 1 reception frequency band (the third reception frequency band: about 2110 MHz to about 2170 MHz)”}.
receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 6, Anthony discloses: wherein the radio frequency module is configured to not simultaneously transmit, simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the first communication band and a radio frequency signal of the third communication band, and not simultaneously transmit, simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the second communication band and a radio frequency signal of the fourth communication band {para [0024], where, “detecting the indication of power of the first carrier and detecting the indication of power of the second carrier are performed non-concurrently”}.
Regarding claim 7, Anthony discloses: wherein the radio frequency module {fig 2A-2D, “radio frequency module”}; However, Anthony does not explicitly teach: radio frequency module further comprises: a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band. 
Kitajima teaches: a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band {para [0052], where, “the third duplexer 5c includes a third transmission terminal Tx3 to which a transmission signal in a third transmission frequency band is inputted, a third common terminal A3 that outputs the transmission signal inputted to the third transmission terminal Tx3 and to which a reception signal in a third reception frequency band is inputted, and a third reception terminal Rx3 that outputs the reception signal inputted to the third common terminal A3”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 8, Anthony discloses: wherein the radio frequency module {fig 2A-2D, “radio frequency module”}; However, Anthony does not explicitly teach: radio frequency module further comprises: a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band. 
Kitajima teaches: a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band {para [0018], where, “the present invention may further include a fourth duplexer including a fourth transmission terminal to which a transmission signal in a fourth transmission frequency band is inputted, a fourth common terminal that outputs the transmission signal inputted to the fourth transmission terminal and to which a reception signal in a fourth reception frequency band is inputted, and a fourth reception terminal that outputs the reception signal inputted to the fourth common terminal”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 9, Anthony discloses: wherein the radio frequency module is configured to at least one of simultaneously transmit {fig 2A-2D, “radio frequency module”, para [0079]-[0080]}; simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the first communication band, a radio frequency signal of the second communication band {fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)}; 
However, Anthony does not explicitly teach: and a radio frequency signal of a fifth communication band.
Kitajima teaches: and a radio frequency signal of a fifth communication band {para [0022]-[0023], where, the fifth duplexer is disposed on second main surface}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a radio frequency signal of a fifth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 10, Anthony discloses: The radio frequency module as applied for claim 1. However, Anthony does not explicitly teach: wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band.
Kitajima teaches: wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band {para [0022]-[0023], where, the fifth duplexer is disposed on second main surface}.
wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 11, Anthony discloses: wherein the radio frequency module {fig 2A-G, para [0073]-[0076]} further comprises: a plurality of external-connection terminals disposed on the second principal surface {fig 2C, para [0073]-[0077]}, However, Anthony does not explicitly teach: and the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board. 
Kitajima teaches: the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board {para [0022]-[0023], where, the fifth duplexer is disposed on second main surface}; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board {para [0022]-[0023]}.
the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 12, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board.
Kitajima teaches: a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board {fig 5-6, para [0061]-[0064], where plurality of connection wires are provides as connection terminals}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 13, Anthony discloses: wherein the conductive member is an antenna switch disposed between an antenna connection terminal {fig 2C, para [0077], antenna switch 17} and the first duplexer, the second duplexer, {fig 2B, para [0073], where,  16A (first duplexer) and 16B (second duplexer)}, and switch between connecting the antenna connection terminal to the second duplexer and disconnecting the antenna connection terminal from the second duplexer {fig 2B, where, diplexer 18 switches from first duplexer to the second duplexer, para [0073]-[0074]};
Anthony does not explicitly teach: the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer; and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer; switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer.
Kitajima teaches: the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer {para [0014], includes a third duplexer}; and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer {para [0022]}; switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer {para [0022]-[0023]}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer; and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer; switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 14, Anthony discloses: wherein the conductive member is a first switch configured to switch between conduction and non-conduction between a reception low noise amplifier and each of the first duplexer, the second duplexer, and the third duplexer {fig 2B, 15A (first switch), para [0071]-[0072]}.
Regarding claim 15, Anthony discloses: wherein the conductive member is a multiplexer disposed between the antenna connection terminal and the first duplexer, the second duplexer, and the third duplexer {fig 4A, para [0094]-[0095], where, “the electronic system 30 can be implemented in connection with other electronic systems, such electronic systems with a single SAW duplexer, a single BAW duplexer, or a single FBAR Duplexer”}.
Regarding claim 16, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape. 
Kitajima teaches: wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape {para [0019], where, connection wires are utilized as a conductive member”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 17, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a chip capacitor. 
Kitajima teaches: wherein the conductive member is a chip capacitor {fig 1, para [0037], where, the module 1 is a front end module disposed in a location near an antenna of a communication device such as a cellular phone, and includes a wiring board 2, as well as a switch IC 3, chip components 4 such as chip inductors, chip capacitors, and so on defining an impedance matching circuit and the like, and a plurality of duplexers 5a and 5b, each mounted on a first main surface of the wiring board 2”}.
wherein the conductive member is a chip capacitor” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 18, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a chip inductor. 
Kitajima teaches: wherein the conductive member is a chip inductor {fig 1, para [0037], where, the module 1 is a front end module disposed in a location near an antenna of a communication device such as a cellular phone, and includes a wiring board 2, as well as a switch IC 3, chip components 4 such as chip inductors, chip capacitors, and so on defining an impedance matching circuit and the like, and a plurality of duplexers 5a and 5b, each mounted on a first main surface of the wiring board 2”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the conductive member is a chip inductor” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 19, Anthony discloses: wherein the conductive member is a control circuit configured to generate at least one of a control signal that adjusts a gain of the reception low noise amplifier or a control signal that controls switching of the antenna switch and switching of the first switch {para [0026]-[0027] and fig 6A, para [0107] “the power associated with a selected amplifier of the amplifiers 56A to 56N of FIG. 6A can be adjusted using a control signal provided a power detector and feedback control circuit 54 of FIG. 6A”}.
Regarding claim 20, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus using duplexer and filter circuits, and the rejection to claim 1 is applied hereto. Additionally, the claim includes an antenna. However, Anthony discloses the antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461